Citation Nr: 1402796	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  11-22 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for endometriosis with dysmenorrhea, menometrorrhagia, and pelvic pain.

2. Entitlement to service connection for laparoscopic supracervical hysterectomy with bilateral salpingo-oophorectomy as secondary to endometriosis with dysmenorrhea, menometrorrhagia, and pelvic pain.

3. Entitlement to service connection for interstitial cystitis as secondary to endometriosis with dysmenorrhea, menometrorrhagia, and pelvic pain.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from January 15, 1991 to June 22, 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction of the claim currently remains with the RO in Denver, Colorado.  The claim is being reconsidered pursuant to 38 C.F.R. § 3.156(c) (2013) based upon receipt of relevant official service department records that were obtained after the claims were previously decided in June 1994 and March 2008.  In her VA Form 9 (substantive appeal), filed in August 2011, the Veteran identified only 2 of the 3 issues identified above (hysterectomy and endometriosis).  The Board waives the timeliness of the substantive appeal as it is clear the Veteran intended to pursue an appeal as to all 3 issues listed on the title page.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  

The Veteran previously appealed an issue involving entitlement to a higher disability rating for PTSD.  She withdrew her appeal in September 2011, which was prior to when the matter was transferred to the Board in April 2012.  See 38 C.F.R. § 20.204(b)(3) (2013).  

The Veteran testified before the undersigned Acting Veterans Law Judge in a hearing at the RO in May 2012.  A transcript of the hearing has been associated with the claims file.  

In September 2113, the Board received an expert medical opinion from a health care professional in the Veterans Health Administration (VHA) of the Department of Veterans Affairs.  The Board determined that such an expert opinion was necessary to address the complex medical questions raised by the appeal.  38 C.F.R. §20.901(a), (d) (2013).  The appellant was notified in June 2013 that the Board intended to seek such an opinion.  The Veteran was furnished a copy of the opinion in September 2013, and she was provided 60 days to submit a response.   She did not respond.  A waiver of RO jurisdiction is not required under such circumstances.  See 38 C.F.R. §§ 20.903(a), 20.1304(c) (2013).

Please note this appeal has been advanced on the Board's docket pursuant to 
38 U.S.C.A. § 7107(a)(2)  (West 2002); 38 C.F.R. § 20.900(c) (2013).

FINDINGS OF FACT

1.  Endometriosis, which was not noted at the Veteran's entrance into active duty service, was extant during service.  

2.  Clear and unmistakable evidence establishes that endometriosis existed prior to the Veteran's service, but was not aggravated during service.

3.  The weight of the most probative evidence makes it less likely than not that hysterectomy or interstitial cystitis was incurred coincident with the Veteran's active service or is a result of any event or circumstance therein, including a sexual assault and exposure to environmental toxins.  

4.  The weight of the most probative evidence makes it unlikely that endometriosis, hysterectomy, or interstitial cystitis was caused or aggravated by the Veteran's service.  
  

CONCLUSIONS OF LAW

1.  The criteria to establish service connection for endometriosis with dysmenorrhea, menometrorrhagia, and pelvic pain, are not met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2013).

2. The criteria to establish service connection for laparoscopic supracervical hysterectomy with bilateral salpingo-oophorectomy are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310, 3.317 (2013).

3. The criteria to establish service connection for interstitial cystitis are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310, 3.317 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Here, in August 2010, VA sent the Veteran a comprehensive letter that satisfied VA's notification obligations.  This letter was sent prior to the October 2010 rating decision on appeal.  As the notification letter was timely and satisfied all notice duties, no further development is required with respect to the duty to notify.   

Next, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records, all potentially relevant pre-and post-service treatment records, and providing an examination, when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Here, the claims file contains the Veteran's service treatment records, and all potentially relevant post-service medical records, both VA and private.  In addition, the Veteran's testimonial statements are of record, including testimony provided at a hearing before the undersigned Acting Veterans Law Judge.  Importantly, the Acting Veterans Law Judge identified the issues on appeal and attempted to identify any pertinent evidence that may have been overlooked.  See, e.g., Board Hr'g Tr. 1, 9; see also 38 C.F.R. § 3.103(c).  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010); see also Procopio v. Shinseki, 26 Vet. App. 76, 80 (2012).

The Veteran indicated at her Board hearing that she did not want to undergo a VA medical examination.  See Board Hr'g Tr. 9.  However, an expert medical opinion was needed, so the Board obtained an opinion in September 2013 from the Veterans Health Administration (VHA).  This VHA expert opinion is an adequate basis upon which to decide the case because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, her lay assertions and current complaints, and because it describes the claimed gynecological conditions in a level of detail sufficient to allow the Board to make a fully informed determination.  It also sufficiently informs the Board of the expert's medical judgment on those medical questions central in this appeal, and the expert's essential rationale for the opinion.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 -106 (2012); Stefl v. Nicholson, 21 Vet. App. 123, 123 (2007).  The Board accordingly finds no reason to remand for an additional opinion.    

As such, the Board concludes that there is no further action to be undertaken in order to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of her claims.

II.  Analysis

The Veteran in this case seeks service connection for three medical conditions:  (1) endometriosis with dysmenorrhea, menometrorrhagia, and pelvic pain, claimed as a chronic menstrual disorder; (2) laparoscopic supracervical hysterectomy with bilateral salpingo-oophorectomy, claimed as loss of creative organ; and (3) interstitial cystitis.  

The Veteran has raised several alternative theories of entitlement in support of her claims.  

First, she indicates that her endometriosis was present, but undiagnosed, during service and for many years thereafter.  At a May 2012 Board hearing, she explained that she began experiencing pelvic pain after her daughter was born in 1992.  She had numerous cryosurgeries intended to address this pain during service following her sexual assault (in June 1991).  Her pain was not successfully resolved, and she accordingly felt that she had not received proper treatment in service for the pain she was experiencing.  After service, she started having difficult menstrual cycles, which led her to seek further treatment.  Endometriosis was discovered, and she subsequently was treated for large cysts, ultimately leading to a hysterectomy.  

In a January 2010 written statement, the Veteran expressed her belief that her various gynecological conditions, including particularly her endometriosis, had not manifested to such a sufficient degree to allow diagnosis during service or for many years thereafter.  She indicated that her symptoms were suppressed by her pregnancy during service, and by the use of birth control for several years thereafter (until approximately 2000, according to her statements to a VA examiner in May 2010).  Her symptoms started when she stopped using birth control.  Soon after stopping birth control, she sought treatment for her symptoms, which ultimately led to an endometriosis laparoscopy in February 2005, followed by a laparoscopic supracervical hysterectomy and bilateral salpingo-oophorectomy in January 2007.  

Finally, at her Board hearing, the Veteran analogized her condition to Gulf War illness.  

The presence of the claimed medical disorders is not in question.  It is also undisputed that the Veteran was sexually assaulted during service in June 1991, and that she is service-connected for PTSD as a result of the sexual assault.   In addition, her DD Form 213 confirms that she served in the Southwest Asia during the Persian Gulf War from February 1992 through March 1992.  See 38 C.F.R. § 3.2(i).  

Accordingly, this case presents several complex medical questions regarding the etiology of the claimed disorders:  (a) whether any disorder, particularly endometriosis, preexisted the Veteran's service and was aggravated therein; (b) whether any disorder started during service, including as a result of a confirmed sexual assault, with the remaining two conditions resulting directly from her endometriosis; or (c) whether her service-connected PTSD aggravates the claimed conditions, which she also contends.  

The Board will first set forth the applicable law, then discuss the merits of the alternative theories of entitlement raised by the appeal. 

A.  Applicable Law

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).  

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may nonetheless be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Aggravation, for VA purposes, is defined as any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310(b).  

B.  Discussion

(1) Endometriosis

The presumption of soundness applies only when a disease or injury not noted upon entry to service manifests in service, and a question arises as to whether it preexisted service.  Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012).

Here, a current gynecological condition was manifest during service.  The Veteran's main contention was that it was present, but undiagnosed during service.  See Board Hr'g Tr. 4.  In a January 2010 written statement, the Veteran expressed her belief that her condition had not manifested to such a sufficient degree to allow diagnosis during service or for many years thereafter.  She indicated that her symptoms were suppressed by her pregnancy during service, followed by the use of birth control for several years thereafter (until approximately 2000, according to her statements to a VA examiner in May 2010).  Thus, the Veteran essentially contends that the condition was extant, but undiagnosed during service.  The VHA expert in September 2013 determined that the Veteran's endometriosis was extant during service.  As such, the Board finds that the condition was manifested, even if not apparent, during service.  As such, the presumption of soundness is for consideration.  Gilbert, 26 Vet. App. at 55.

In this regard, a claimed gynecological condition was not noted at the Veteran's entrance into service.  Her November 1990 service enlistment examination shows that a moderate erosion of the cervix was identified, with no mass or tenderness.  However, her pelvic condition was found to be "normal" on clinical evaluation; none of the claimed conditions, particularly endometriosis and interstitial cystitis, was noted.  

As such, the Veteran is entitled to the presumption of sound condition.  See 38 U.S.C.A. §  1111.  In a case where there is no preexisting condition noted upon entry into service and the Veteran is presumed to have entered service in sound condition, the burden falls to the government to demonstrate by clear and unmistakable evidence that (a) the condition preexisted service and (b) the preexisting condition was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); see also Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); see also 38 U.S.C.A. § 1111.  

Here, the evidence establishes that the Veteran's endometriosis preexisted her entrance into service.  Most specifically, the VHA expert in September 2013 determined that endometriosis more likely than not predated the Veteran's entrance into service.  This expert explained (under bullet point 1., page 4) that many cases of endometriosis are silent, and it might take upwards of 8 years to make a diagnosis.  The examiner explained that the records do not state whether the Veteran was using contraception prior to enlistment, which would be the reason for her to have minimal symptoms.  The expert reiterated in the summary that based on his medical knowledge, experiences, teachings, knowledge of the literature, including "a diligent search for any [relevant] literature," it is more likely than not that the Veteran entered service with endometriosis.  

The expert's opinion establishes that the condition preexisted service, sufficient to rebut the preexistence prong of the presumption of soundness.  See 38 U.S.C.A. §  1111; Horn, 25 Vet. App. at 235.  

The evidence also clearly and unmistakably establishes that the Veteran's endometriosis was not aggravated during service.  

Here, it is again important to reiterate the Veteran's own assertions that she was asymptomatic during service (which is why she contends the condition went undetected).  Thus, her own statements are important evidence making it unlikely that the condition underwent any degree of worsening during service.  

Ultimately, however, the question of aggravation is a complex medical matter outside the competency of a lay person such as the Veteran.  In fact, this question involves the interrelationship between a gynecological condition, sexual assault, environmental exposures during Gulf War service, and, more generally, aggravation due to the stress and other conditions of her service.  The VHA expert opinion from September 2013 is the clearest and most probative medical evidence directly addressing this question.  

This opinion establishes by clear and unmistakable evidence that the Veteran's endometriosis was not aggravated as a result of her service.  This opinion is significant for multiple reasons.  First, the VHA expert established his extensive credentials, including as a residency-trained board certified obstetrician and gynecologist practicing in this specialty for approximately 30 years; he had taught at two universities; and was, at the time of the opinion, the sole gynecologist at a VA health care facility.  And, more directly here, he has lectured on etiologies, mechanisms, signs, symptoms, and treatment of each the claimed conditions.  This establishes not only his expertise in gynecological conditions, but also in determining causation, which is the central question here.  The expert also understood the details of the Veteran's case, including her own contentions, as evidenced by his extensive summary of the pertinent information.  Finally, the expert set forth his opinion in a clear and systematic manner.  And, he supported his opinion with background information regarding the claimed conditions, informed by numerous professional publications, all of which the expert listed.  

(The following represents the questions asked, followed by the expert's answers.)

1.  Did the current condition exist before the Veteran entered service in 1991?  If any condition existed, did it worsen during service?

The examiner determined that "[i]t is more likely than not that [the Veteran's] service did not aggravate the endometriosis."  He noted that he was "unable to reference any article presented in the gynecological literature that supports any hypothesis that PTSD and endometriosis are related."  He explained that there are 3 main theories of the etiology of the disease, but there is no mention of a relationship between PTSD/trauma and endometriosis.  Also, according to the expert, it is a known fact that pregnancy, oral contraceptives and other hormones that suppress either ovulation or menstruation decrease the pain and other symptoms of endometriosis and "can actually cure" the disease.  

2.  Is it at least as likely as not that the Veteran's endometriosis first started during service?  The examiner is particularly asked to address the Veteran's contention that the condition was present, but undiagnosed, during service due to her pregnancy and subsequent birth control regime.  If not, has any claimed condition been caused or aggravated by the act of the military sexual trauma?  

To this question, the examiner again noted that the disease existed prior to the Veteran's enlistment, and he reiterated that he found nothing in the literature to support a relationship between military sexual trauma (MST) and endometriosis.  One publication provided that "there is actually a decrease in endometriotic symptoms in patients who are under stress," which is "due to the fact that stress reduces the amount of Estrogen the body produces; since endometriosis needs Estrogen to proliferate the patient should have fewer symptoms."  Here, the expert reasoned, because the Veteran "has admitted that she was under stress, her symptoms would not have been aggravated by the traumatic event."  Therefore, it was his "expert opinion that more likely than not, [the Veteran's] symptoms were not caused by or exacerbated by her MST/PTSD/trauma."  

3.  Is it at least as likely as not that a claimed disorder is related to the Veteran's service in the Persian Gulf War?  The examiner is asked to address whether a current condition may have been caused or aggravated by exposure to environmental toxins in the Persian Gulf area or may otherwise involve a "Gulf War syndrome."  

The VHA expert answered that none of the three main theories of endometriosis development are related to toxin exposure or Gulf War Syndrome.  Therefore, the expert concluded that "it is more likely that not that her symptoms were not caused by nor aggravated by toxins or the Gulf War Syndrome."  

4.  Is it at least as likely as not that the Veteran's endometriosis was caused by or the result of her PTSD?  

In answering this question, the examiner extensively discussed the weaknesses of the studies provided by the Veteran linking her condition to PTSD.  The expert summarized that "the studies quoted do not support [the Veteran's] contention that her endometriosis is caused by PTSD/MST/trauma."  To conclude otherwise, the Veteran "would have had to demonstrate that she did not have endometriosis prior to [service entrance] and that after her trauma, she underwent a laparoscopy which provided proof that she did indeed develop the entity in the interim."  The expert went on to explain that he had could find "absolutely nothing" in the literature he researched to support the Veteran's claim that endometriosis and PTSD are interrelated.  He noted his belief that "if there were a correlation, we would see a large amount of endometriosis in our non-military patients who have been sexually traumatized."  

5.  If not directly caused by or the result of PTSD, is it at least as likely as not that the Veteran's endometriosis was aggravated by her service-connected PTSD.  For purposes of this question, the examiner was asked to assume that "aggravated" means that the condition (a) underwent an increase in disability during service which (b) was not due to the natural progress of the disease.  The expert was directed to a January 2006 consultation note and a May 2012 VA psychiatrist's statement, which both favorably support the Veteran's claim.  

The expert addressed the May 2012 opinion from the Veteran's treating VA psychiatrist, who "noted that there is a significant impact from PTSD related hormone changes on the changes in hormone function when a woman has had a total abdominal hysterectomy"  and "[t]he relationship works both ways," affecting her PTSD as well.  

The VHA expert explained that "the information placed in th[is] chart is without scientific validity and is more of an opinion."  And, "being a few hours late on her medication renewal should not, (based on pharmacokinetics) cause her to have all of the symptoms she alluded to and render her unable to function."  Rather, "[t]his type of reaction is psychological and not physiological."  Therefore, it was his "expert medical opinion that the treating [p]sychiatrist in his attempt to 'help' [the Veteran] obtain disability payments rendered his personal opinion rather than medical facts."  

At the end of his report, the expert concluded by reiterating that he had reviewed the Veteran's medical records, supporting documentation, plus "conducted a diligent search for any literature that could support [her] contention that her endometriosis/IC are caused by or exacerbated by military service, trauma or exposure to a potential toxin."  He also "employed [his] medical knowledge, experiences, teachings, knowledge of the literature, and common sense."  Based on "all of the above," it was his "expert medical opinion that it is more likely than not that [the Veteran's] complaints have no relationship to anything that occurred during her military service."   Rather, "[i]t is more likely than not that she entered the service with endometriosis."   The examiner concluded "with confidence" that the Veteran's "complaints are more likely than not to be unrelated to MST/PTSD, Toxin exposure, [and] trauma."  

The Board finds that this opinion establishes clear and unmistakable evidence that the Veteran's endometriosis, which preexisted service, was not aggravated therein.  Although the examiner identified the degree of probability as "more likely than not," the opinion makes clear that aggravation, to any degree, was not established in this Veteran's case.  Furthermore, the examiner made clear upfront that "the etiologies of endometriosis are not entirely understood."  This does not materially diminish the weight of the expert's opinion because he ultimately concluded that the Veteran's claimed conditions "have no relationship to anything" during her service.  See Jones v. Shinseki, 23 Vet. App. 388, 391 (2010).  The term "relationship" encompasses the concept of aggravation, and it is clear from the text of the text that the expert intended this meaning.  See, e.g., El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) ("aggravated by (that is, 'was related to')").  Accordingly, when considered overall, this opinion establishes that the condition was clearly and unmistakably not aggravated during service.  

The Board notes that the expert's rationale appears, at certain points, to impermissibly place the burden of proof on the Veteran to show that her condition preexisted service and was aggravated therein.  However, based on the entire context of these statements, it is clear that the expert is establishing that, as a medical matter, it would be impossible to determine that the Veteran's endometriosis is related to her in-service trauma without, e.g., (a) actual diagnostic testing or (b) some support in the medical literature.  The Board has been repeatedly cautioned to exercise care in distinguishing between legal questions and medical ones.  See, e.g., Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); see also Townsend v. Shinseki  2013 WL 2152126, 5 (Vet. App. 2013) (nonprecedential).  Because this expert's explanation addresses his medical judgment, not a legal one, the Board may not question the medical rationale underpinning the expert's opinion.  As such, the expert's opinion cannot be understood to impermissibly transfer any evidentiary burden of proof to the Veteran.  

Accordingly, as the VHA expert's opinion, which comprehensively addresses the remaining evidence, establishes by clear and unmistakable evidence that the Veteran's endometriosis preexisted service, but was not aggravated therein, the Board must find that the presumption of sound condition is rebutted and service connection may not be granted in this case on a direct basis.  38 U.S.C.A. § 1111. 

The VHA expert's opinion also makes a secondary relationship to PTSD unlikely.  The expert, essentially, addressed whether the stressful event itself or the resulting effects aggravated the Veteran's condition at any time during or after service.  He concluded that it did not.  As addressed by the VHA expert, the record before the Board includes some evidence favoring the secondary theory, including a January 2006 private medical record, a May 2012 VA psychiatry opinion, and two studies regarding the relationship between PTSD and gynecological conditions.  The VHA expert explained the reasons why these opinions are medically invalid.  Significantly, the VHA expert's more specific opinion outweighs the more general information provided in the studies, and as such, is afforded the greatest evidentiary weight in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Also favorable to the secondary theory, a VA examiner in August 1993 noted the Veteran's in-service assault and wrote that "[t]here were female complications with a disease and emotional trauma."  He recorded the Veteran's history to include a Chlamydia infection with great pain for quite a while, which finally led her to seek treatment.  This VA examination is only nominally probative.  First, the central question here concerns etiology of gynecological conditions, which is outside the expertise of a psychiatrist, such as this VA examiner.  Moreover, the statement "there were female complications with a disease" is imprecise and inconclusive.  (It does not identify what "complications.")  In fact, in the overall context, this statement is more consistent with a synopsis of the Veteran's history, rather than an opinion as to etiology.  As such, this August 1993 opinion is essentially nonprobative.  The probative value is too insignificant to weigh against the VHA expert's September 2013 opinion.  

Similarly, a private, undated counseling statement (received by VA in July 1994) notes that the Veteran suffered multiple medical illnesses, including cervical cancer, following the traumatic events, which required four surgeries and considerable recovery time.  This statement, as with the August 1993 examination, is most consistent with a statement of history, rather than opinion.  It is accorded similarly minimal probative weight.  

Overall, the VHA expert's opinion, which is also the most probative evidence on this secondary question, precludes a favorable outcome on a secondary theory of entitlement.  

For these reasons, service connection for endometriosis is not warranted.  

(2)-(3)  Hysterectomy and Interstitial Cystitis

Because service connection may not be granted for endometriosis, a grant of service connection for hysterectomy and interstitial cystitis (IC) secondary to that condition is precluded as a matter of law.  See 38 C.F.R. § 3.310.  

Otherwise, as with the Veteran's endometriosis, the VHA expert in September 2013 reached unfavorable conclusions regarding the etiology of the Veteran's hysterectomy and IC.  

With regard to the hysterectomy, the expert explained that the Veteran's hysterectomy was "a first line therapy [that] cannot be supported by the literature."  She "should have tried other more conservative" options, but this "was an elective procedure."  "Therefore, it is more likely than not that the hysterectomy and the IC had no relationship to her military career."  The VHA expert responded by setting forth the treatment options for endometriosis.  He concluded that "[t]o have performed a total hysterectomy and a BSO on a [] patient [of the Veteran's age] is below the standard of care," but [f]rom my review of the records, it appears that [the Veteran] wanted the surgery rather than the physician recommended it as a first line treatment."  In other words, the hysterectomy was the Veteran's "personal choice."  The VHA expert emphasized later in the opinion that the "hysterectomy was a result of [the Veteran's] choice to have an elective procedure without attempting to utilize more conservative treatment modalities."  

The VHA expert also discussed the Veteran's dyspareunia.  He explained that dyspareunia has many causes, including emotional or physical triggers, but also any entity that gives rise to pelvic adhesions, such as endometriosis.  After noting that there are two types of dyspareunia, the expert emphasized that "it is not totally possible to ascertain the etiology of [the Veteran's] dyspareunia," but "based upon the available history, my teachings, readings and knowledge of the literature, I feel confident in stating that the [Veteran's] dyspareunia is more likely than not a manifestation of her endometriosis and IC."  Therefore, it "is more likely than not that neither of these complaints were caused by nor aggravated by her military service, trauma or exposure to toxins.  (If any)."    

With regard to IC, the examiner noted that the condition "is a known cause of pelvic and urinary tract pain," although the "etiology is unknown."  The expert noted that "[e]ven the diagnostic criteria are not agreed upon," so he disagreed with the Veteran's treatment provider who concluded otherwise in May 2010.  He summarized that because "the etiology of this disease is unknown, it is more likely than not that [the Veteran's] symptoms were neither caused by nor aggravated by her military service, nor her allegation of stress due to her husband's returning home."  He likewise explained that he was unable to find any literature suggesting that IC is caused by MST/PTSD or other stresses.  A treatment note indicating that the Veteran had a "flare" of symptoms when her husband returned "is nothing more than a hypothesis that cannot be supported by the facts or literature."   Later in the report (under bullet 7), the expert reiterated that "[w]hat is certain is that her IC was not aggravated by her endometriosis."  If the Veteran "had endometriosis of the bladder that caused her urinary symptoms this would have been diagnosed during her cystoscopy."  At the end of the report, the expert summarized that "[w]hile the etiology of IC is unclear, it is more likely than not, (based upon a review of the literature) that [the Veteran's] IC was not caused by or aggravated by her military service, trauma or hypothetical exposure to an unknown toxin."  

For the reasons discussed above, this VHA expert's opinion is the most probative evidence in this case.  It weighs against a finding that the claimed conditions were incurred coincident with service or are secondary to PTSD.  

For the sake of completeness, the Board observes that none of the gynecological conditions at issue are chronic diseases listed in 38 C.F.R. § 3.309(a).  Thus, the chronicity and continuity of symptomatology theories of entitlement are not for application here.  See 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Nor does the evidence otherwise indicate that any condition was extant during service.  See 38 C.F.R. § 3.303(d).  In fact, to reiterate, the entire basis for the Veteran's claim is that none of her conditions was manifest until after service.  

Furthermore, these are not disabilities that by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis, such as an undiagnosed illness, medically unexplained chronic multi-symptom illnesses, or an infectious disease as provided in 38 C.F.R. § 3.317, which establishes compensation for certain disabilities occurring in Persian Gulf veterans.  

Nonetheless, the Veteran maintains that her conditions were incurred during service or are secondary to PTSD.  At her May 2012 Board hearing, for instance, she asserted, through her representative, that Gulf War illness is related to reproductive disorders, and endometriosis is an autoimmune disease like rheumatoid arthritis, which are Gulf War illnesses.  Board Hr'g Tr. 11.  Also, she argued that her PTSD symptoms caused her to stop taking the medication for her gynecological conditions, which resulted in an emergency room visit.  Board Hr'g Tr. 5-6.  Therefore, she feels this is not caused by a medical situation, but by the psychological aspect of her PTSD.  Board Hr'g Tr. 6.  

The Board understands the Veteran's concerns. Although lay persons are competent to provide opinions on some medical issues, however, the specific causal relationships at issue in this case fall outside the realm of common knowledge of a lay person.  In fact, these questions of specific causation are not subject to lay observation.  To the contrary, as evidenced by the need to obtain a medical expert opinion, they are the subject of advanced medical knowledge concerning the complex interaction between multiple physical, psychological, and environmental conditions.  Thus, this subject matter is not within the competence of a lay person.  Otherwise, the Veteran has not shown that she possesses the requisite medical background needed to support a competent medical opinion on these questions.  As such, her lay opinion is not competent evidence supporting the appeal.  See Jandreau, 492 F.3d at 1377, n.4 (Fed. Cir. 2007).  

In light of the foregoing, the claims of service connection for hysterectomy and IC must be denied.  

Overall, the Board is mindful that in determining that service connection for each of the gynecological conditions at issue is not warranted, it is finding the VHA medical expert's September 2013 opinion to be the most probative evidence of record.  This is necessary in this case because of the medical complexity of the questions at issue, and the expert's status as the most qualified clinician to opine on these matters.  The Board is not competent to question the expert's medical judgment, nor does it find any reason to do so.  To the contrary, as noted above, the VHA expert "conducted a diligent search for any literature that could support" the claims.  The examiner also considered the favorable evidence already of record.  This demonstrates that the expert fairly, comprehensively, and independently considered the material evidence of record.  And, the expert systematically discussed why the favorable evidence does not actually support the claim.  As such, the expert's opinion conclusively addresses all material facts and medical questions in this case.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995); see also Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  

The evidentiary record does not raise a reasonable doubt to be resolved in the Veteran's favor on any on any material issues in dispute.  Therefore, the claims on appeal must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  The benefit-of-the-doubt doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009) (quoting 38 U.S.C. § 5107(b)).  


ORDER

Entitlement to service connection for endometriosis with dysmenorrhea, menometrorrhagia, and pelvic pain, is denied.

Entitlement to service connection for laparoscopic supracervical hysterectomy with bilateral salpingo-oophorectomy is denied.

Entitlement to service connection for interstitial cystitis is denied.




____________________________________________
S. C. Krembs
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


